     Case 2:20-mj-02951-DUTY Document 12 Filed 07/08/20 Page 1 of 1 Page ID #:24



 1     CUAUHTEMOC ORTEGA (Bar No. 257443)
       Interim Federal Public Defender
 2     HOWARD SHNEIDER (Bar No. 309492)
       (E-Mail: howard_shneider@fd.org)
 3     Deputy Federal Public Defender
       321 East 2nd Street
 4     Los Angeles, California 90012-4202
       Telephone: (213) 894-1456
 5     Facsimile: (213) 894-0081
 6     Attorneys for Defendant
       FLEMING JAMES IVORY
 7
 8                               UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10                                      WESTERN DIVISION
11
12     UNITED STATES OF AMERICA,                       Case No. MJ 20-2951
13                  Plaintiff,
                                                       ORDER TO MODIFY CONDITIONS
14           v.                                        OF PRETRIAL RELEASE
15     FLEMING JAMES IVORY,
16                  Defendant.
17
18
19           GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED that
20     drug testing be removed as a condition of Mr. Ivory’s pretrial release. Accordingly, Mr.
21     Ivory is no longer required to submit to drug testing. All other conditions of pretrial
22     release shall remain the same.
23
24     DATED: July 8, 2020                     __________________________________
                                               HONORABLE MICHAEL R. WILNER
25                                             United States Magistrate Judge
26
27
28
